  Case: 3:20-cv-00159-WHR Doc #: 13 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 109




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


 CHRISTOPHER SCHOENFELD,              :
             Plaintiff,
                                           Case No. 3:20-cv-159
       v.                             :
                                           JUDGE WALTER H. RICE
 MERCEDES-BENZ USA, LLC,
             Defendant.               :




       DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT
       MERCEDES-BENZ USA, LLC’S MOTION TO DISMISS (DOC. #10)




      Given that Plaintiff Christopher Schoenfeld has filed a timely Amended

Complaint, Doc. #11, the Court OVERRULES AS MOOT Defendant Mercedes-Benz

USA, LLC’s Motion to Dismiss, Doc. #10, which was directed at the original

Complaint.




Date: May 29, 2020
                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE
